DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant cited IDS prior art Phan Le (US 2011/0168874 A1, hereinafter, Le).
Regarding claim 1, Le teaches a  pressure detection device of detecting a forced state of a deformable object, comprising: 
a body (Fig. 2, joystick 1 has a body comprising a package or casing 9, knob 14, and spring 15) being a deformable hollow structure (Fig. 2, see chamber formed within the package or casing 9 defined by casing 9 and knob 14 inner walls. Flexible spring 15 makes body deformable), the body having an inner surface (Fig. 2, chamber walls define inner surface) and an outer surface (Fig. 2, joystick 1 has an outer surface also defined by casing 9 and knob 14 outer walls), and an identifiable vision feature being disposed on the inner surface (Figs. 2 & 3B, [0086], The light cone 17 which is incident on the plurality of detectors D1 is an identifiable vision feature disposed on the inner surface chamber walls.  Examiner recommends applicant further define the identifiable vision feature by including the claim 3 limitations into this claim); and 
an image sensor (Fig. 2, detectors D1-D4) disposed inside the body and facing the inner surface of the body (Fig. 2, detectors face inner surface of the knob 14), and adapted to capture a frame containing the identifiable vision feature on the inner surface (Figs. 2 & 3B, [0086], The light cone 17 which is incident on the plurality of detectors D1 is captured. Every time it moves is defined as a frame); and
 a processor ([0065], a controller 8 having the function of a data evaluation and control means) electrically connected with the image sensor ([0065], a controller 8 having the function of a data evaluation and control means. The controller 8 is adapted for performing on the one hand the data evaluation on the basis of the pre-processed output signals of the plurality of detectors D1 to D4), and adapted to analyze position variation of the identifiable vision feature within the captured frame for identifying a motion type of a gesture applied to the outer surface of the body ([0065], a controller 8 having the function of a data evaluation and control means. The controller 8 is adapted for performing on the one hand the data evaluation on the basis of the pre-processed output signals of the plurality of detectors D1 to D4, and on the other hand to perform a control of the entire detection system. Fig. 3B, [0086], “The light cone 17 which is incident on the plurality of detectors D1 to D4 is therefore also tilted and consequently the light spot 16 is slightly displaced to the right (in the bottom drawing of FIG. 3b) and the light irradiance profile is no longer symmetric on the plurality of detectors D1 to D4.”  The light spot position and shape changes when the joystick is moved or tilted thereby teaching analyzing position variation of the identifiable vision feature for identifying a motion type of a gesture applied to the outer surface of the body.  The motion type of a gesture is the movement or tilt of the joystick.  Examiner recommends amending the claim to further define gesture, for example, defining the type(s) of gesture(s)).
Regarding claim 2, Le teaches the motion type is a group consisted of kneading and pressing toward at least one specific direction (Figs. 2 and 3B teach the joystick can be kneaded and pressed or tilted towards a specific direction).
	Regarding claim 5, Le teaches the identifiable vision feature is disposed on at least one of a bottom and a lateral of the inner surface (Fig. 3B, light cone is dispose on a bottom and a lateral of inner surface of the cavity).
Regarding claim 6,  Le teaches wherein the processor is adapted to further analyze deformation variation of the identifiable vision feature within the captured frame for identifying the motion type of the gesture (Figs. 3A and 3B, [0101] teach a deformation of the light spot is identified  when the joystick is tilted).
	Regarding claim 7,  Le teaches the body comprises a top portion and a support portion connected with each other (Fig. 2 shows joystick 1 comprises a comprising a package or casing 9, knob 14, and spring 15.  Knob and spring comprise top portion and casing is support portion) , the top portion is formed by deformable material (joystick 1 spring 15 is deformable material).
	Regarding claim 8,  Le teaches a light source disposed under the body and adapted to project a beam onto the inner surface (Fig. 2, light source S is disposed under the joystick 1 knob 14 and projects a beam onto the inner surface of the cavity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited IDS prior art Phan Le (US 2011/0168874 A1, hereinafter, Le),  as applied to claim 1  above, and further in view of applicant cited IDS prior art Hsu et al. (US 2005/0062721 A1, hereinafter, Hsu).
Regarding claim 3, Le is not relied upon for teaching The pressure detection device of claim 1, wherein the identifiable vision feature is a plurality of dots arranged in symmetry or in asymmetry.
Hsu teaches a joystick wherein the vision feature is a plurality of dots arranged in symmetry or in asymmetry (Fig. 4a/b, see item 322. [0035, 0039-0040], The movable plate 32 has a recognizable pattern for displacement detection).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Le with Hsu such that the identifiable vision feature is a plurality of dots arranged in symmetry as this amounts to Combining prior art elements according to known methods to yield predictable results.  See MPEP 2143, Section I, Rationale A.  In the instant case, the plurality of dots pattern can be used to detect motion of the joystick and correct, precise interpretation of the intended control command (Hsu, [0037]).   
Regarding claim 4, Le teaches a pressure detection device however is not relied upon for teaching the reflectivity claim limitations. 
 Hsu teaches the plurality of dots has a reflectivity greater than a reflectivity of the inner surface (Fig 4, recognizable dot pattern can be discerned from of the rest of the plate the pattern resides upon during image analysis hence has a reflectivity greater than inner surface).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Le with Hsu such that the identifiable vision feature is a plurality of dots arranged in symmetry as this amounts to Combining prior art elements according to known methods to yield predictable results.  See MPEP 2143, Section I, Rationale A.  In the instant case, the plurality of dots pattern can be used to detect motion of the joystick and correct, precise interpretation of the intended control command (Hsu, [0037]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622